DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to claims 1, 3-4, 6-8, and 10-11, and arguments, filed on 1/11/2021, have overcome the 35 USC 103 rejections listed in the previous office action, dated 10/19/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0267554 A1 to Yang et al.

a plurality of data lines (DL figs.1, 4) and a plurality of gate lines (GL figs. 1,4), a plurality of pixel units (PX fig. 1) defined by the plurality of data lines and the plurality of gate lines (see fig. 1), each pixel unit (fig. 4 shows a pixel unit) comprising a first pixel electrode (part of Clc1 fig. 4, para. 0045), a second pixel electrode (part of Clc2 fig. 4; para 0046), and at least three thin film transistors (T1, T2, T3 fig. 4), 
gates of a first thin film transistor (shown in fig. 4 below) and a second thin film transistor (shown in fig. 4 below) in the at least three thin film transistors being both connected to a same gate line (GLi fig. 4) in the plurality of gate lines, sources of the first thin film transistor (shown in fig. 4 below) and the second thin film transistor (shown in fig. 4 below) being both connected to a same data line (DLi fig. 4) in the plurality of data lines, a drain of the first thin film transistor being connected to the first pixel electrode (1st pixel electrode is part of Clc1 in fig. 4; N1 shows where the drain and 1st pixel electrode connect to one another), a drain of the second thin film transistor being connected to the second pixel electrode (2nd pixel electrode is part of Clc2 in fig. 4; N2 shows where the drain and 2nd pixel electrode connect to one another), wherein,
the pixel unit further comprises: a charge-discharge element (C3 fig. 4), the charge-discharge element and a third thin film transistor (T3 fig. 4) in the at least three thin film transistors charging and discharging the pixel unit such that the pixel unit forms a first voltage region and a second voltage region with different voltages (paras. 0039, 0042, 0047-0048, 0067, 0069), and wherein
Based upon the SP1 and SP2 in fig. 4 which outline where the first and second subpixels are located,  projection of the second subpixel will not over the drain of the third thin film transistor.  See fig. 4 below), and a storage capacitance (Cst2 fig. 4) is formed between the first auxiliary electrode and the second pixel electrode (subpixel electrode, part of Clc2 in fig. 4).



    PNG
    media_image1.png
    617
    678
    media_image1.png
    Greyscale



	Regarding claim 4, Yang discloses a display panel comprising an array substrate as claimed in claim 1 (para. 0016, 0022, 0045-046).
	Regarding claims 7 and 11, Yang discloses the display panel being a liquid crystal display panel (abstract, paras. 0016, 0022, 0045-046).
	Regarding claim 8, Yang discloses the display device being a display panel (abstract, paras. 0016, 0022, 0045-046).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0267554 A1 to Yang et al. in view of Official Notice.
Regarding claims 3, 6, and 10, Yang teaches the invention as listed above but lacks the explicit teaching of the first auxiliary electrode and the gate of the third thin film transistor being arranged in the same layer.
It is well known in the art of liquid crystal display to have an auxiliary electrode (storage line) and a gate of a transistor arranged in the same layer.  This arrangement provides an advantage of simplifying and reducing the manufacturing steps involved in the manufacture of liquid crystal displays. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array substrate of Yang so as to have the first auxiliary electrode and the gate of the third thin film transistor be .
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0211135 A1 to Jung et al. is considered pertinent due to its teaching of a third TFT being connected to a coupling capacitor which is connected to auxiliary electrode (see figs. 2 and 4).   US 2008/0297676 A1 to Kimura is considered pertinent due to it teaching of three switches being  connected to the same gate line, and third storage capacitor being located between the between the second pixel electrode and an auxiliary electrode (see fig. 26).  US 2009/0021683 A1 to Lee et al.,  US 2007/0023760 A1 to Kim et al., and US 2012/0033148 A1 to Yang et al., are considered pertinent due to the disclosure of gate lines and auxiliary lines being located on the same layer. (See Lee’s abstract; See Kim para. 0015 and also see Yang para. 0013).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.Q/Examiner, Art Unit 2871          

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871